DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 19-20) in the reply filed on 5/24/2021 is acknowledged.  The traversal is on the ground(s) that “Examiner fails to justify the Restriction Requirement between the invention of claim 1 and the invention of claim 9 for being distinct inventions”.  This is not found persuasive because the restriction requirement stated that “Claims 9-10, 12, 15-16 and 18 of invention II and claims 1-3 and 8 of invention I link inventions I and II” (see section 5 on page 3 of restriction requirement of 3/24/2021), which enhance the possibility of rejoinder of all claims.  The restriction was based on process claims 11, 13, 14, and 17 being distinct (see section 4 on page 2 of restriction requirement of 3/24/2021). The reason for including claim 19 in product claims is that it is worded as a product claim and it’s dependence is on a linking claim 9, which is not distinct from product claims (see section 5 of the restriction requirement). Section 5 clarifies that “Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier”.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2008/0057625), hereinafter Chan, in view of Manabe (US 2002/0141755), hereinafter Manabe, and further in view of Barker (US 7,007,855), hereinafter Barker.

a substrate (125, para 104) including an identification code (described as “product identification numbers, serial nos. etc.” in para 107); and 
a stiffener structure (110/111, see para 107; also see para 83 and 87-88) attached to a first side of the substrate (125), the stiffener structure having a cutout (described as “apertures 118” in para 85) in an outer perimeter (i.e. “along the edges of the stiffener panel” as described in para 88) of the stiffener structure, the stiffener structure being oriented with respect to the substrate. 
Chan is silent about the location of the identification code or if can potentially be in a location where the stiffener would hide it, and as such, does not teach that the identification code is on the “first side” of the substrate and “near a perimeter” of the substrate and the aperture is such that it causes the cutout “to expose the identification code”.  However, it is known in the art to modify design of parts with identification codes to introduce additional cutouts to make the identification code visible so that it can be read, which is it’s purpose. For example, Manabe (refer to Figures 7A and 7B) teaches an electronic product comprising a data disc (45, see para 39) that has a bar code formed in code section (45b), further teaching that when the bar code is not visible due to being covered by a structure (35) and hence cannot be read, then cutouts (35b) in the structure may be made to make the bar code readable (para 39). Barker teaches that it is advantageous to locate identification information areas where it has least chance of interfering with placement of active devices on the main surface, such as a peripheral area (Col. 14, lines 30-41). It would have been obvious to one of ordinary 

Regarding claim 3, Chan (refer to Figures 7-9) teaches the integrated circuit product, as recited in claim 1, but does not teach that the identification code is located “at a corner of the substrate and the cutout is formed at an outer corner of the stiffener structure”.  Barker teaches that it is advantageous to locate identification information areas where it has least chance of interfering with placement of active devices on the main surface, such as a peripheral area (Col. 14, lines 30-41).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chan so that the identification code (and correspondingly the cutout in the stiffener structure to make the identification code visible) is placed in a region where the circuit components such as IC and the corresponding metal interconnections are not there; such as by locating the identification code at a corner of the substrate and the cutout is formed at a corresponding location of outer corner of the stiffener structure.  The ordinary artisan would have been motivated to modify Chan for at least the purpose of locating the identification code (and the corresponding cutout in the stiffener 

Regarding claim 5, Chan (refer to Figures 7-9) teaches the integrated circuit product, as recited in claim 1, further comprising: a discrete component (such as at least “capacitors” described in para 79) attached to the first side of the substrate around an integrated circuit die (170, para 100) disposed within an aperture (118, para 100) of the stiffener structure (110) on a region of the substrate (120) including conductive routing (i.e. “electrical coupling” described in para 101 wherein dies 170 are “electrically coupled to a connection portion”) but does not specifically state that the identification code is disposed on a region of the substrate “without conductive routing”. Barker teaches that it is advantageous to locate identification information areas where it has least chance of interfering with placement of active devices on the main surface, such as a peripheral area (Col. 14, lines 30-41). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chan so that the identification code is placed in a region where the circuit components such as IC and the corresponding metal interconnections (or “conductive routing”) are not there; i.e. the identification code is disposed on a region of the substrate without conductive routing.  The ordinary artisan would have been motivated to modify Chan for at least the purpose of locating the identification code in a location which not interfere with placement of circuit devices or interconnects/conductors, thus allowing maximum flexibility in placement of circuit components and their interconnects.  


Regarding claim 20, Chan (refer to Figure s 7-9) teaches an assembled integrated circuit product comprising: 
a substrate (125, para 104) including an identification code (described as “product identification numbers, serial nos. etc.” in para 107); 
an integrated circuit die (170, para 100) attached to the substrate; 
discrete devices (such as at least “capacitors” described in para 79) electrically coupled (i.e. “electrical coupling” described in para 101 wherein dies 170 and other circuit components are “electrically coupled to a connection portion”) to the integrated circuit die and surrounding at least a portion of the integrated circuit die (i.e. it is on any one side of the integrated circuit die – see para 79); and 
a stiffener structure (110/111, see para 107; also see para 83 and 87-88) attached to the substrate (125) and surrounding (best seen in Figure 9) the integrated circuit die (170) and the discrete devices (as 110/111 extends till the extreme periphery), wherein the stiffener structure includes a cutout (described as “apertures 118” in para 85).
Chan is silent about the location of the identification code or if can potentially be in a location where the stiffener would hide it, and as such, does not teach that the identification code is “near a corner of the substrate” and the corresponding cutout is such that it is “in an outer corner of the stiffener structure and an orientation of the .  

Claims 2, 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Manabe and Barker, as applied to claim 1, and further in view of Bae (US 2020/0105679), hereinafter Bae.

Regarding claim 2, Chan (refer to Figures 7-9), as modified for claim 1, teaches the integrated circuit product, as recited in claim 1, but does not teach that the cutout has “a first dimension and a second dimension orthogonal to the first dimension, the first dimension exceeding a corresponding first dimension of the identification code and the second dimension exceeding a corresponding second dimension of the identification code, thereby forming a void region between the identification code and edges of the stiffener structure”.  Bae teaches that using a two-dimensional barcode for identification information allows large amount of information in a narrow area (para 72), which are typically rectangular with a first dimension and a second dimension orthogonal to the first dimension. Further, Manabe teaches that a bar code must be visible (para 39). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chan so that the identification code is rectangular, that the cutout is approximately the same shape as the identification code but has slightly larger dimensions to accommodate typical manufacturing tolerances of both the identification code and the cutout so that visibility is maintained even in worst case tolerances; i.e. the cutout has a first dimension and a second dimension orthogonal to the first dimension, the first dimension exceeding a corresponding first dimension of the identification code and the second dimension exceeding a corresponding second dimension of the identification code, thereby forming a void 

Regarding claim 4, Chan (refer to Figures 7-9) teaches the integrated circuit product, as recited in claim 1, but does not teach that the identification code is “a two-dimensional barcode”. Bae teaches that using a two-dimensional barcode for identification information allows large amount of information in a narrow area (para 72). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chan so that that the identification code is “a two-dimensional barcode”.  The ordinary artisan would have been motivated to modify Chan for at least the purpose of using a standardized two-dimensional barcode scheme such as QR code, which enables a large amount of information in a narrow area, in addition to a sign, a number , and a character (para 72 of Bae).

Regarding claim 6, Chan (refer to Figures 7-9) teaches the integrated circuit product, as recited in claim 1, but is silent about the shape and dimensions of the identification code; i.e. does not teach that the identification code is “a rectangular code having a first length and a first width, and wherein the cutout has a rectangular shape having a second length and a second width, the second length being at least as long as the first 

Regarding claim 7, it is substantially similar to claim 6 in that the claimed “square” shape of code is a special case of “rectangular” shape of “code”, and the corresponding cutout is slightly oversized (i.e. minimum dimension of the rectangular cutout is larger than the dimension of each side of the square). As such, the rejection is substantially similar to that of claim 6.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892